DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 13, 2022.  As directed by the amendment: claim(s) 1, 6 and 11 have been amended, claim(s) 2-5, 7-10, and 12-15 have been cancelled, and claim(s) 16-19 have been added. Thus, claims 1, 6, 11 and 16-19 are currently pending in the application.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. Applicant principally argues that the newly amended claims overcome the 101 rejection in the previous office action. The examiner respectfully disagrees. While the applicant submits that the subject matter of the Applicant’s claimed invention relates to dynamically and accurately determining heart rate, merely stating this without data or actual merit behind how this can not be done as a mental process is not enough.  The applicant fails to provide any quantification or definition of how the dynamic and accurate processing of the data is something that is insurmountable for the human brain (which may include pen and paper)  to also process as the brain can also dynamically and accurately process heart rate data. Furthermore, it is the examiner’s position that a person and/or a person’s brain is capable of dynamically process information and accurately filter data, as no evidence has been provided that would contradict this position.
The applicant then further argues that conventional methods fail to provide accurate results of heart rate of a user in different mobility states, and they have provided a technical solution and technical improvement. However, the applicant has failed to articulate the exact improvement or solution that their invention has provided. Merely stating it can dynamically calculate and accurately filter the heart rate data based on the states of the user is not enough to show an improvement or solution. Applicant also submitted that in Speedtrack vs Amazon, the description of the invention and the claims created a technological solution to the problem, because the court finds that patent claims are directed to a specific improvement to computer functionality. However, the instant invention does not in fact achieve the same or similar technological solution to a problem. The instant invention fails to disclose a specific improvement, as it just details how the data is processed but there are not additional elements which provide a technological improvement. “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea]” (quoting Mayo, 566 U.S. at 77). It is important to note, the judicial exception alone cannot provide the improvement. As written, it appears that the applicant’s calculations and data analysis, i.e. the mental process alone, that provide the improvement. Please refer to MPEP 2106.05a.
The applicant further presents in argument Motio, Inc v. BSP Software LLC, that solves the problem of a business intelligence system. The examiner would like to note that this is not analogous to the applicant’s 101 rejection as the applicant has not presented a claim that is automated. It appears that the applicant is arguing that the heart rate monitor of the wearable device is performing this “automation process;” however, (1) the heart rate monitor is not positively recited or required and (2) per Berkheimer it would not overcome the current 101 rejection as it merely utilizing a well-understood and known element of a heart rate device to measure heart rate as also detailed in the instant specification [0003]. 
The applicant further states that the heart rate monitor of the Applicant’s claimed subject matter cannot be interpreted as a doctor or medical personnel as the heart rate monitor is a wearable device that is wearable by users. While the applicant has added this limitation to the claims, this does not overcome the 101 rejection as the mere automation or use of a computer/device to automate the data collection does not take it out of abstract idea as detailed below by the Alice decision. Furthermore, it also well known in the art to utilize wearable devices as a heart rate monitor to capture heart rate data as detailed below by the Berkheimer decision. Also, while the claims require the wearable device in claims 1, as written the wearable device is actually not required by independent claims 6 and 11. The claims as written only requires: a memory, communication interfaces; and processors with instructions. While those, instructions state that the data is collected by a wearable device, it is not required as it does not limit the structure of the processor. Therefore, where the heart rate data comes from (wearable device) and what the user is doing during this data collection (physical activity) does not limit the structure of the processor/non-transitory machine readable information storage medium and is therefore given no patentable weight. The examiner is not convinced; therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, and 11 contain the limitation “track(ing) and collect(ing), by an electronic heart rate monitor of a wearable device…” The instant specification only details the use of a wearable device in the background section [0003] of the instant specification that merely states that these are popular forms of heart rate monitoring devices. The instant specification doesn’t disclose the utilization of a wearable device in words or drawings throughout the application. The mere mentioning that this is known as a popular form of a heart rate monitoring device does not automatically grant the applicant possession of this for their claims. Therefore, it appears the applicant is attempting to claim new matter that is not supported by the instant specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11, contain the limitation “tracking and collecting, by an electronic heart rate monitor of a wearable device…” However, the claims as written do not require or positively recite/require a wearable device in the claimed limitations. Therefore, it is unclear what are the metes and bounds of the claims. The claims as written only requires: a memory, communication interfaces; and processors with instructions. While those, instructions state that the data is collected by a wearable device, it is not required as it does not limit the structure of the processor. Therefore, where the heart rate data comes from (wearable device) and what the user is doing during this data collection (physical activity) does not limit the structure of the processor/non-transitory machine readable information storage medium and is therefore given no patentable weight. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,  6, 11, and 16-19 are rejected under 35 U.S.C. 101 because, although the claims relate to a computing system which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to estimating heart rate data during two mobility states, processing the data to identify a transition state (first, second or third), and then filtering the date to generate an output, all of which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because beyond utilizing this heart rate assessment technique with a computing system (i.e. claims 6 and 11), this can be performed simply by the user collecting data and then filtering which can be done mentally. As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct.
This method of generating a filtered heart rate data output is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). In terms of claim 1, the wearable device appears to merely be generic a housing/device for the electronic heart rate monitor and doesn’t detail any specificity outside of a generic wearable device. The wearable device appears to be generic well-understood, routine conventional element that is being used to house the electronic heart rate monitor for collecting heart rate data. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).  This is made explicitly clear by applicant’s own specification which states “Such heart rate monitoring and estimation devices are available in different forms. Some popular forms are chest straps, and different types of (smart) wearable devices (examples include watches, rings, wristbands, chest straps, headbands, headphones, ear buds, clamps, clips, clothing, bags, shoes, glasses, goggles, hats, suits, necklace, attachments/patches/strips/pads which can adhere to a living being, accessories, portable devices, and so on).”  This makes it clear that wearable devices are well-understood, routine and conventional, i.e. popular forms of, data collection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Jessandra Hough								October 31, 2022
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792